UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- -- x
UNITED STATES OF AMERICA, |
-V- | 18-CR-834 (PAE)
ANTHONY ELLISON, and | ORDER
ALJERMIAH MACK, :
Defendants.
x

 

PAUL A. ENGELMAYER, United States District Judge:

Trial in this matter is scheduled to begin Monday, September 16, 2019. The purpose of
this order is to notify all parties that jury selection, to be held on September 16, 2019, will take
place in Courtroom 110 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,
New York. Furthermore, each day of trial, starting Tuesday, September 17, 2019, will take
place in in Courtroom 318 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,
New York.

SO ORDERED.

fowl Ss Engphray

PAUL A. ENGELMAYER ~
United States District Judge

 

Dated: September 10, 2019
New York, New York
